      Case 3:19-cv-00041 Document 35 Filed in TXSD on 02/14/19 Page 1 of 3




                                                      February 14, 2019



VIA E-FILING
Honorable United States District Judge George C. Hanks, Jr.
United States Courthouse
601 Rosenberg, Sixth Floor
Galveston, Texas 77550

Re:    Civil Action No. 3:19-cv-00041; Move Texas Civic Fund, et al. v.
       David Whitley, et al.; in the United States District Court, Southern
       District of Texas, Galveston Division

Dear Judge Hanks:

      On behalf of Defendants Texas Secretary of State David Whitley and
Texas Director of Elections Keith Ingram (the “State Defendants”), we write
regarding a preliminary scheduling matter that we believe requires the Court’s
attention at the outset of this case.

       On Wednesday, February 6, 2019, the Plaintiffs first provided a copy of
the original complaint filed in this action to the State Defendants. On that
date, the Plaintiffs also emailed a motion for preliminary injunction and for
the first time advised that they had scheduled a hearing on that motion for
February 22, 2019.

      In light of the expedited nature of the request for preliminary relief and
the related setting, the State Defendants filed on February 12, 2019, a
combined motion to dismiss pursuant to Rules 12(b)(1), 12(b)(3), and 12(b)(6),
and in the alternative a motion to transfer or stay this case.

      One basis for the State Defendants’ filing, as described in the motion, is
that a substantially similar case was filed in the Western District of Texas,
San Antonio Division, on January 29, 2019, prior to the filing of this case. Texas
League of United Latin American Citizens v. Whitley; Civil Action No. 5:19-CV-
00074-FB. The plaintiffs in that case filed a motion for preliminary injunction
that requests similar relief to the relief sought in the preliminary injunction
        P os t Of fic e B ox 12548 , Aust in, Texa s 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • www. t exa satt or n eygen era l. gov
    Case 3:19-cv-00041 Document 35 Filed in TXSD on 02/14/19 Page 2 of 3
The Honorable George C. Hanks                                              Page 2
February 14, 2019


motion filed in this case. Judge Biery set both the plaintiffs’ motion for
preliminary injunction and the defendants’ motion to dismiss pursuant to
12(b)1 and 12(b)(6) for a hearing on February 19, 2019.

       Further, a second substantially similar case was filed on February 1,
2019, in the Southern District of Texas, Corpus Christi Division, again prior to
the filing of this case. Garibay v. Whitley; Civil Action No. 2:19-CV-00040. The
plaintiffs in that case seek preliminary injunctive relief similar to what the
Plaintiffs seek in this case, and the defendants likewise filed a similar motion
to dismiss. In the defendants’ motion to dismiss, they included the same venue
arguments presented by the State Defendants in this case based on the first-
to-file rule, including a request in the alternative for Judge Ramos to stay or
transfer that case to the Western District of Texas. On February 12, 2019,
Judge Ramos entered an order holding that “the applicability of the first-to-file
rule should be determined before any other issue.” The Court set a briefing
schedule for the plaintiffs to respond to the defendants’ venue arguments by
February 21, 2019—after the hearing that is currently set in the Western
District.

      It is the State Defendants’ position that the issue of venue should
likewise be decided in this case as a threshold matter prior to a preliminary
injunction hearing. Since the preliminary injunction hearing in this case is
already set for February 22, 2019, the State Defendants respectfully request
that the Court take up the issue of venue prior to hearing evidence on the
Plaintiffs’ request for preliminary relief. The State Defendants will be
attending the preliminary injunction hearing in San Antonio, February 19th,
but could otherwise arrange to attend a hearing on this matter as directed by
the Court. Alternatively, the State Defendants request that the Court vacate
the February 22, 2019 setting on the Plaintiffs’ motion for preliminary
injunction until the issue of venue can be heard and ruled upon by this Court.

      We stand ready to address the above scheduling issues with the Court.

                                      Best Regards,



                                      Patrick K. Sweeten
                                      Associate Deputy for Special Litigation
    Case 3:19-cv-00041 Document 35 Filed in TXSD on 02/14/19 Page 3 of 3
The Honorable George C. Hanks                                              Page 3
February 14, 2019


                                      Todd Disher
                                      Trial Counsel for Civil Litigation


cc: All counsel of record (via ECF)
